Citation Nr: 0727469	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in part, denied service 
connection for TDIU.  The RO in Boston, Massachusetts 
currently has jurisdiction over the veteran's claim. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in April 2007.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
total right knee replacement, currently evaluated as 60 
percent disabling; lumbar stenosis, currently evaluated as 40 
percent disabling; and total left knee replacement, currently 
evaluated as 30 percent disabling.  The veteran has a 
combined disability evaluation for purposes of compensation 
of 90 percent. 

2.  The medical and other evidence of record indicates that 
the veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation. 


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
TDIU.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
TDIU claim in July 2005.  The Board need not, however, 
discuss the sufficiency of this notice letter or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Thus, any potential errors on the 
part of VA in complying with the provisions of the VCAA have 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board notes that the veteran has not been provided notice 
regarding effective date as required by the recent decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting 
the veteran's TDIU claim.  
It is not the Board's responsibility to assign an effective 
date in the first instance.  The Board is confident that the 
veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.



Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, only the schedular 
basis need be considered in this case.

The veteran's service-connected disabilities are total right 
knee replacement 
(rated 60% disabling), lumbar stenosis (40%), and total left 
knee replacement (30%).  A combined 90 percent disability 
rating is in effect.  Because the veteran's combined 
disability rating is 90 percent, with one of his disabilities 
being at least 40 percent disabling, his service-connected 
disabilities meet the schedular criteria for consideration of 
TDIU under 38 C.F.R. § 4.16(a).  

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.   

In August 2005 the veteran appeared before a VA examiner, who 
reviewed the veteran's claims folder and provided the veteran 
with a comprehensive physical examination.  The VA examiner 
noted that the veteran has "difficulty walking for more than 
50 yards."  The veteran's right knee condition prevents him 
from placing his "right foot down into a full plantigrade 
position and, because of the thick flexion posture of his 
right knee, he is required to walk 'tippy-toes.'" The 
examiner noted that the veteran's right knee will give out if 
he fails to use his cane and because of his disabilities "he 
is unable to sit in a conventional fashion."  Overall, the 
August 2005 VA examination report demonstrates that the 
veteran has loss of "both mobility and stability" due to 
his service-connected knee condition.  He is "unable to step 
over items of relatively small elevation, such as a 
threshold" and is "unable to get in and out of an 
automobile without great effort."

The Board notes that the veteran was formerly employed as a 
career firefighter until he retired under an "accidental 
disability" plan in September 1994.  The veteran has 
indicated that he was forced to retire from the fire service 
due to his service-connected knee problems.  The Board finds 
no reason to doubt the veteran's statement.  During his 
August 2006 VA examination, the examiner sated: "the veteran 
is a well-spoken, forthright, and credible person, who does 
not appear to exaggerate or amplify his current complaints."  
The veteran appeared before the undersigned Veteran's Law 
Judge in April 2007 and provided credible sworn testimony 
with respect to his current service-connected disabilities.  

During the April 2007 personal hearing, the veteran testified 
that he is incapable of any sort of physical labor due his 
service-connected disabilities and that he would be unfit for 
an office job due to his inability to sit for long periods of 
time.  See April 2007 hearing transcript, page 14.  Based on 
the medical evidence of record, the Board agrees with the 
veteran's self-assessment.  In this connection, the Board 
notes that the veteran uses a cane for ambulation and appears 
to be at risk for falling.  Indeed, the medical records show 
that in November 2006 he fell from his van and broke several 
ribs. 

The Board is of course aware that the veteran has other, non 
service-connected problems, including severe major 
depression.  However, it is clear from the record that the 
veteran's service-connected back and knee disabilities, which 
as noted above carry a combined disability rating of 90 
percent, render him unemployable.    

In short, the medical and other evidence of record indicates 
that the veteran's service-connected bilateral knee 
conditions and back disability are productive of significant 
symptomatology which can be said to preclude employability.  
Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 
38 C.F.R. § 4.16(a).  The benefit sought on appeal is 
accordingly granted.

Additional comment

As was alluded to in the Board's VCAA discussion above, the 
Board does not assign an effective date for TDIU.  The Board 
intimates no opinion, legal or factual, concerning that 
matter.



ORDER

Entitlement to TDIU is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


